EMMIS COMMUNICATIONS CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS AGREEMENT is entered into as of the 11th day of August, 2003 (the
“Effective Date”) by and between EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (the “Company”), and WALTER Z. BERGER (“Executive”).

W I T N E S S E T H

        WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and

        WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

        WHEREAS, the Compensation Committee of the “Board” (as defined in
Section 1) has determined that it is in the best interests of the Company and
its stockholders to secure Executive’s continued services and to ensure
Executive’s continued and undivided dedication to his duties in the event of any
threat or occurrence of a “Change in Control” (as defined in Section 1) of the
Company; and

        WHEREAS, the Compensation Committee, at a meeting held on June 25, 2003,
has authorized the Company to enter into this Agreement.

        NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:

 

1.               Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:


 

    (a)               “Affiliate” means, with respect to a specified person, a
person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the person
specified.


 

    (b)               “Board” means the Board of Directors of the Company.


 

    (c)               “Bonus Amount” means the greater of (i) the highest annual
incentive bonus earned by Executive from the Company (or its Affiliates) during
the last three (3) completed fiscal years of the Company immediately preceding
Executive’s Date of Termination (annualized in the event Executive was not
employed by the Company (or its Affiliates) for the whole of any such fiscal
year), or (ii) if the Date of Termination occurs before Executive has been
employed for a full fiscal year, and before the date Company generally pays
bonuses to its Executives for the fiscal year in which Executive’s employment
commenced, the Executive’s target bonus for the fiscal year of the Company which
includes the Executive’s Date of Termination.


 

    (d)               “Cause” means (i) the willful and continued failure of
Executive to perform substantially his duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such failure subsequent to Executive being delivered a Notice of
Termination without Cause by the Company or delivering a Notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties; provided that Executive has not cured such failure
or commenced such performance within 30 days after such demand is given to
Executive, or (ii) the willful engaging by Executive in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
Affiliates. For purpose of the preceding sentence, no act or failure to act by
Executive shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
based upon the advice of counsel for the Company (or upon the instructions of
the Company’s chief executive officer or another senior officer of the Company)
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company. Cause shall not exist
unless and until the Company has delivered to Executive a copy of a resolution
duly adopted by three-quarters (3/4) of the entire Board (excluding Executive if
Executive is a Board member) at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i) or (ii) has
occurred and specifying the particulars thereof in detail. The Company must
notify Executive of any event constituting Cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.


    (e)               “Change in Control” means any of the following: (i) any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than an Affiliate or any employee benefit plan (or any related trust) of the
Company or an Affiliate, and other than Jeffrey H. Smulyan or an Affiliate of
Mr. Smulyan) (a “Person”) becomes after the date hereof the beneficial owner of
25% or more of either the then outstanding Stock or the combined voting power of
the then outstanding voting securities of the Company entitled to vote in the
election of directors, except that no Change in Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than 60% of both the then outstanding
common shares of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote in the
election of directors are then beneficially owned, directly or indirectly, by
the persons who were the beneficial owners of the Stock and voting securities of
the Company immediately before such acquisition in substantially the same
proportion as their ownership, immediately before such acquisition, of the
outstanding Stock and the combined voting power of the then outstanding voting
securities of the Company entitled to vote in the election of directors; (ii)
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any individual who becomes a director after the Effective Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote or written consent of at least two-thirds of the directors
then comprising the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 under the Exchange Act); (iii)
the consummation of (A) a merger, reorganization or consolidation with respect
to which the individuals and entities who were the respective beneficial owners
of the Stock and voting securities of the Company immediately before such
merger, reorganization or consolidation do not, after such merger,
reorganization or consolidation, beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding common shares and the combined
voting power of the then outstanding voting securities entitled to vote in the
election of directors of the corporation resulting from such merger,
reorganization or consolidation, or (B) the sale or other disposition of all or
substantially all of the assets of the Company to any Person; (iv) the approval
by the shareholders of the Company of a liquidation or dissolution of the
Company; or (v) such other event(s) or circumstance(s) as are determined by the
Board to constitute a Change in Control. Notwithstanding the foregoing
provisions of this definition, a Change in Control of the Company shall be
deemed not to have occurred (a) with respect to any Executive, if such Executive
is, by written agreement executed prior to such Change in Control, a participant
on such Executive’s own behalf in a transaction in which the persons (or their
Affiliates) with whom such Executive has the written agreement Acquire the
Company (as defined below) and, pursuant to the written agreement, the Executive
has an equity interest in the resulting entity or a right to acquire such an
equity interest, or (b) in the event the Company separates or bifurcates its
radio and television divisions by means of merger, corporate reorganization,
sale or disposition of assets, spin-off, tax-free reorganization, or otherwise
(any such separation or bifurcation, a “Separation Event”), and, immediately
thereafter, Mr. Smulyan is Chairman or Chief Executive Officer of the Company or
any successor thereto, including without limitation, either division or any
entity established as a result of a Separation Event ( a “Successor”), Mr.
Smulyan retains the ability to vote at least fifty percent (50%) of all classes
of stock of the Company or any Successor, or Mr. Smulyan retains the ability to
elect a majority of the Board of Directors of the Company or any Successor.


 

           Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any Person acquires beneficial
ownership of more than 25% of the then outstanding Stock as a result of the
acquisition of the Stock by the Company which reduces the number of shares of
Stock outstanding; provided, that if after such acquisition by the Company such
person becomes the beneficial owner of additional Stock that increases the
percentage of outstanding Stock beneficially owned by such person, a Change in
Control of the Company shall then occur.


               For the purposes of this definition, “Acquire the Company” means
the acquisition of beneficial ownership by purchase, merger, or otherwise, of
either more than 50% of the Stock (such percentage to be computed in accordance
with Rule 13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all
of the assets of the Company or its successors; “person” means such term as used
in Rule 13d-5 of the SEC under the Exchange Act; “beneficial owner” means such
term as defined in Rule 13d-3 of the SEC under the Exchange Act; and “group”
means such term as defined in Section 13(d) of the Exchange Act.


          (f)        “Code” means the Internal Revenue Code of 1986, as amended,
and regulations and rulings thereunder. References to a particular section of
the Code shall include references to successor provisions.


          (g)        “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10 or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.


          (h)        “Disability” means termination of Executive’s employment by
the Company due to Executive’s absence from Executive’s duties with the Company
on a full-time basis for at least one hundred eighty (180) consecutive days as a
result of Executive’s incapacity due to physical or mental illness.


          (i)        “Exchange Act” means the Securities Exchange Act of 1934,
as amended. References to a particular section of, or rule under, the Exchange
Act shall include references to successor provisions.


          (j)        “Good Reason” means, without Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:


    (i)               any (A) change in the duties or responsibilities
(including reporting responsibilities) of Executive that is inconsistent in any
material and adverse respect with Executive’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other event set forth in
this paragraph (j) or (B) material and adverse change in Executive’s titles or
offices (including, if applicable, membership on the Board) with the Company as
in effect immediately prior to such Change in Control;


    (ii)               a material breach by the Company or an Affiliate of the
Company of an employment agreement to which the Executive and the Company or an
Affiliate of the Company are parties;


    (iii)               a reduction by the Company in Executive’s rate of annual
base salary or annual target bonus opportunity as in effect immediately prior to
such Change in Control or as the same may be increased from time to time
thereafter;


    (iv)               any requirement of the Company that Executive (A) be
based anywhere more than thirty-five (35) miles from the office where Executive
is located at the time of the Change in Control, if such relocation increases
Executive’s commute by more than twenty (20) miles, or (B) travel on Company
business to an extent substantially greater than the travel obligations of
Executive immediately prior to such Change in Control;


    (v)               the failure of the Company to (A) continue in effect any
material employee benefit plan, compensation plan, welfare benefit plan or
fringe benefit plan in which Executive is participating immediately prior to
such Change in Control or the taking of any action by the Company which would
adversely affect Executive’s participation in or reduce Executive’s benefits
under any such plan, unless Executive is permitted to participate in other plans
providing Executive with substantially equivalent benefits in the aggregate (at
substantially equivalent cost with respect to welfare benefit plans), or (B)
provide Executive with paid vacation in accordance with the most favorable
vacation policies of the Company and its Affiliates as in effect for Executive
immediately prior to such Change in Control, including the crediting of all
service for which Executive had been credited under such vacation policies prior
to the Change in Control;


    (vi)               any refusal by the Company to continue to permit
Executive to engage in activities not directly related to the business of the
Company in which Executive was permitted to engage prior to the Change in
Control;


    (vii)               any purported termination of Executive’s employment
which is not effectuated pursuant to Section 10(b) (and which will not
constitute a termination hereunder); or


    (viii)               the failure of the Company to obtain the assumption
and, if applicable, guarantee, agreement from any successor (and parent
corporation) as contemplated in Section 9(b).


 

           Notwithstanding anything herein to the contrary, termination of
employment by Executive for any reason during the 30-day period commencing one
(1) year after the date of a Change in Control shall constitute a termination
for Good Reason. An isolated, insubstantial and inadvertent action taken in good
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason. Executive’s
right to terminate employment for Good Reason shall not be affected by
Executive’s incapacity due to mental or physical illness and Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason; provided, however,
that Executive must provide notice of termination of employment within ninety
(90) days following Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute a termination for Good Reason under this
Agreement.


    (k)               “Qualifying Termination” means a termination of
Executive’s employment (i) by the Company other than for Cause or (ii) by
Executive for Good Reason. Termination of Executive’s employment on account of
death, Disability or Retirement shall not be treated as a Qualifying
Termination.


    (l)               “Retirement” means Executive’s retirement (not including
any mandatory early retirement) in accordance with the Company’s retirement
policy generally applicable to its salaried employees, as in effect immediately
prior to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent;
provided, however, that under no circumstances shall a resignation with Good
Reason be deemed a Retirement.


    (m)               “SEC” means the Securities and Exchange Commission.


    (n)               “Stock” means the Class A Common Stock and the Class B
Common Stock of the Company, par value $.01 per share.


    (o)               “Termination Period” means the period of time beginning
with a Change in Control and ending two (2) years following such Change in
Control. Notwithstanding anything in this Agreement to the contrary, if
(i) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Qualifying Termination if they had
occurred following a Change in Control; (ii) Executive reasonably demonstrates
that such termination (or Good Reason event) was at the request of a Person who
had indicated an intention or taken steps reasonably calculated to effect a
Change in Control, or was otherwise made in connection with a Change in Control;
and (iii) a Change in Control involving such third party or an Affiliate of such
third party (or a party competing with such third party to effectuate a Change
in Control) does occur, then for purposes of this Agreement, the date
immediately prior to the date of such termination of employment or event
constituting Good Reason shall be treated as a Change in Control. For purposes
of determining the timing of payments and benefits to Executive under Section 4,
the date of the actual Change in Control shall be treated as Executive’s Date of
Termination under Section l(g).


    2.              Obligation of Executive. In the event of a tender or
exchange offer, proxy contest, or the execution of any agreement which, if
consummated, would constitute a Change in Control, Executive agrees not to
voluntarily leave the employ of the Company, other than as a result of
Disability, Retirement or an event which would constitute Good Reason if a
Change in Control had occurred, until the Change in Control occurs or, if
earlier, such tender or exchange offer, proxy contest, or agreement is
terminated or abandoned.


    3.              Term of Agreement. This Agreement shall be effective on the
date hereof and shall continue in effect until the Company shall have given
three (3) years’ written notice of cancellation; provided, that, notwithstanding
the delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Notwithstanding anything
in this Section to the contrary, this Agreement shall terminate if Executive or
the Company terminates Executive’s employment prior to a Change in Control
except as provided in the second sentence of Section 1(o).


    4.              Payments Upon Termination of Employment.


    (a)              Qualifying Termination — Severance. If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, then the Company shall provide to Executive:


    (i)               within ten (10) days following the Date of Termination a
lump-sum cash amount equal to the sum of (A) Executive’s base salary through the
Date of Termination and any bonus amounts which have become payable, to the
extent not theretofore paid or deferred, (B) a pro rata portion of Executive’s
annual bonus for the fiscal year in which Executive’s Date of Termination occurs
in an amount at least equal to (1) Executive’s target bonus for such fiscal
year, multiplied by (2) a fraction, the numerator of which is the number of days
in the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five (365), and
(C) any accrued vacation pay, in each case to the extent not theretofore paid;
plus


    (ii)               within ten (10) days following the Date of Termination, a
lump-sum cash amount equal to (i) three (3) times Executive’s highest annual
rate of base salary during the 36-month period immediately prior to Executive’s
Date of Termination plus (ii) three (3) times Executive’s Bonus Amount.


    (b)              Qualifying Termination — Benefits. If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall continue to provide, for a period of
three (3) years following Executive’s Date of Termination, Executive (and
Executive’s dependents, if applicable) with the same level of medical, dental,
accident, disability and life insurance benefits upon substantially the same
terms and conditions (including contributions required by Executive for such
benefits) as existed immediately prior to Executive’s Date of Termination (or,
if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the Change in Control); provided, that, if
Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event Executive becomes reemployed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of Executive’s eligibility, but only to the extent
that the Company reimburses Executive for any increased cost and provides any
additional benefits necessary to give Executive the benefits provided hereunder.
For two years following the Executive’s Date of Termination (or such shorter
period ending upon the subsequent employment of Executive at a level of service
commensurate with Executive’s positions with the Company on the Date of
Termination), Executive shall be provided with outplacement services from a
provider selected by the Company and at the Company’s expense. In addition, the
Company may make such additional payments, and provide such additional benefits,
to Executive as the Company and Executive may agree in writing, or to which the
Executive may be entitled under the compensation and benefit plans, policies,
and arrangements of the Company.


    (c)              Nonqualifying Termination. If during the Termination Period
the employment of Executive shall terminate other than by reason of a Qualifying
Termination, then the Company shall pay to Executive within thirty (30) days
following the Date of Termination, a lump-sum cash amount equal to the sum of
Executive’s base salary through the Date of Termination and any bonus amounts
which have become payable, to the extent not theretofore paid or deferred, and
any accrued vacation pay, to the extent not theretofore paid. The Company may
make such additional payments, and provide such additional benefits, to
Executive as the Company and Executive may agree in writing, and the Company
shall provide the Executive with those payments and benefits to which Executive
may be entitled under the compensation and benefit plans, policies, and
arrangements of the Company, or any employment agreement with the Company or an
Affiliate of the Company.


    (d)              Stock Options. In the event of a Change in Control, all
options to purchase Company stock held by Executive (“Options”) which are not
fully vested and exercisable shall become fully vested and exercisable as of a
time established by the Board, which shall be no later than a time preceding the
Change in Control which allows Executive to exercise the Options and cause the
stock acquired thereby to participate in the Change in Control transaction. If
the Change in Control transaction is structured such that stock participating
therein at one time is or may be treated differently than stock participating
therein at a different time (e.g., a tender offer followed by a squeeze-out
merger), the Board shall interpret this paragraph (d) to provide for the
required vesting acceleration in a manner designed to allow Executive to
exercise the Options and cause the stock acquired thereby to participate in the
earliest portion of the Change in Control transaction. If the consummation of a
Change in Control transaction is uncertain (e.g., a tender offer in which the
tender of a minimum number of shares is a condition to closing, or a voted
merger or proxy contest in which a minimum number of votes is a condition to
closing), the Board shall apply this paragraph (d) by using its best efforts to
determine if and when the Change in Control transaction is likely to close, and
proceeding accordingly. To the extent necessary to implement this Section 4(d),
each stock option agreement reflecting the Options, and each stock option plan
relating to each such stock option agreement, if any, shall be deemed amended.


    5.              Certain Additional Payments by the Company.


    (a)               If it is determined (as hereafter provided) that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right or similar right, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(a “Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.


    (b)               Subject to the provisions of Section 5(f) hereof, all
determinations required to be made under this Section 5, including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, will be
made by a nationally recognized firm of certified public accountants (the
“Accounting Firm”) selected by Executive in his sole discretion. Executive will
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and Executive within 15 calendar days after the
date of Executive’s termination of employment, if applicable, and any other such
time or times as may be requested by the Company or Executive. If the Accounting
Firm determines that any Excise Tax is payable by Executive, the Company will
pay the required Gross-Up Payment to Executive within five business days after
receipt of such determination and calculations. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it will, at the same time
as it makes such determination, furnish Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. Subject to the provisions of this Section 5, any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
will be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding applicable state
or local tax law at the time of any determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that an Underpayment is
made and the Company exhausts or fails to pursue its remedies pursuant to
Section 5(f) hereof and Executive thereafter is required to make a payment of
any Excise Tax, Executive will direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible. Any such Underpayment will be promptly paid by the Company to, or
for the benefit of, Executive within five business days after receipt of such
determination and calculations.


    (c)               The Company and Executive will each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
5(b) hereof.


    (d)               The federal, state and local income or other tax returns
filed by Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within five business
days pay to the Company the amount of such reduction.


    (e)               The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
Sections 5(b) and (d) hereof will be borne by the Company. If such fees and
expenses are initially advanced by Executive, the Company will reimburse
Executive the full amount of such fees and expenses within five business days
after receipt from Executive of a statement therefor and reasonable evidence of
his payment thereof.


    (f)               Executive will notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification will be given as
promptly as practicable but no later than 10 business days after Executive
actually receives notice of such claim and Executive will further apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by Executive). Executive
will not pay such claim prior to the earlier of (i) the expiration of the
30-calendar-day period following the date on which he gives such notice to the
Company and (ii) the date that any payment of amount with respect to such claim
is due. If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive will:


    (i)               provide the Company with any written records or documents
in his possession relating to such claim reasonably requested by the Company;


    (ii)               take such action in connection with contesting such claim
as the Company will reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;


    (iii)               cooperate with the Company in good faith in order
effectively to contest such claim; and


    (iv)               permit the Company to participate in any proceedings
relating to such claim;


provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this Section
5(f), the Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Section 5(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided
that Executive may participate therein at his own cost and expense) and may, at
its option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine; provided, however, that if the Company directs Executive
to pay the tax claimed and sue for a refund, the Company will advance the amount
of such payment to Executive on an interest-free basis and will indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance; and provided further, however, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

    (g)               If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 5(f) hereof, Executive receives any refund
with respect to such claim, Executive will (subject to the Company’s complying
with the requirements of Section 5(f) hereof) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
any taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(f) hereof, a determination is made
that Executive will not be entitled to any refund with respect to such claim and
the Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 5.


    6.              Withholding Taxes. The Company may withhold from all
payments due to Executive (or his beneficiary or estate) hereunder all taxes
which, by applicable federal, state, local or other law, the Company is required
to withhold therefrom. In the case of the withholding of an Excise Tax, such
withholding shall be consistent with any determination made under Section 5.


    7.              Reimbursement of Expenses. If any contest or dispute shall
arise under this Agreement involving termination of Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final order from which no appeal can be taken, or with respect to which the
time period to appeal has expired, setting forth that Executive has not wholly
or partially prevailed on at least one material issue in dispute.


    8.              Scope of Agreement. Nothing in this Agreement shall be
deemed to entitle Executive to continued employment with the Company or its
Subsidiaries, and if Executive’s employment with the Company shall terminate
prior to a Change in Control, Executive shall have no further rights under this
Agreement (except as otherwise provided hereunder); provided, however, that any
termination of Executive’s employment during the Termination Period shall be
subject to all of the provisions of this Agreement.


    9.              Successors; Binding Agreement.


    (a)               This Agreement shall not be terminated by any Change in
Control or other merger, consolidation, statutory share exchange, sale of
substantially all the assets or similar form of corporate transaction involving
the Company (a “Business Combination”). In the event of any Business
Combination, the provisions of this Agreement shall be binding upon the
surviving corporation, and such surviving corporation shall be treated as the
Company hereunder.


    (b)               The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume (and for any parent corporation in such Business Combination to
guarantee), by written instrument delivered to Executive (or his beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption and guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change in Control, shall be a breach of
this Agreement and shall constitute Good Reason hereunder and shall entitle
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.


    (c)               This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.


    10.              Notice. (a)  For purposes of this Agreement, all notices
and other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when actually received or, if mailed,
three days after mailing by registered or certified mail, return receipt
requested, or one business day after mailing by a nationally recognized express
mail delivery service with instructions for next-day delivery, addressed as
follows:


    If to the Executive, to the Executive’s principal residence as reflected in
the records of the Company.


  If to the Company:

Emmis Communications Corporation
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn.: General Counsel  

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

    (b)               A written notice of Executive’s Date of Termination by the
Company or Executive, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.


    11.              Full Settlement; Resolution of Disputes. The Company’s
obligation to make any payments and provide any benefits pursuant to this
Agreement and otherwise to perform its obligations hereunder shall be in lieu
and in full settlement of all other severance payments to Executive under any
other severance or employment agreement between Executive and the Company, and
any severance plan of the Company; provided, however, that if any such other
agreement or plan would provide Executive with a greater payment or more or
longer benefits in respect of any particular item described hereunder (e.g.,
severance, welfare benefits), then Executive shall receive such particular item
of payment and/or benefit pursuant to such other agreement or plan, in lieu of
receiving that particular item pursuant to this Agreement. The Company’s
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable and benefits provided to Executive under any of the provisions of this
Agreement and, except as provided in Section 4(b), such amounts shall not be
reduced whether or not Executive obtains other employment. The parties agree
that any controversy or claim of either party hereto arising out of or in any
way relating to this Agreement, or breach thereof, shall be settled by final and
binding arbitration in Indianapolis, Indiana by three arbitrators in accordance
with the applicable rules of the American Arbitration Association, and that
judgment upon any award rendered may be entered by the prevailing party in any
court having jurisdiction thereof. The Company shall bear all costs and expenses
arising in connection with any arbitration proceeding pursuant to this Section.


    12.              Employment by Subsidiaries. Employment by the Company for
purposes of this Agreement shall include employment by any Affiliate.


    13.              Survival. The respective obligations and benefits afforded
to the Company and Executive as provided in Sections 4 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Agreement), 5 (to the extent that Payments are
made to Executive as a result of a Change in Control that occurs during the term
of this Agreement), 6, 7, 9(c) and 11 shall survive the termination of this
Agreement.


    14.              GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY
OTHER JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF INDIANA. THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.


    15.              Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


    16.              Miscellaneous. No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and by a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Failure by Executive or the Company to insist upon strict compliance with
any provision of this Agreement or to assert any right Executive or the Company
may have hereunder, including, without limitation, the right of Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. Except as
otherwise specifically provided herein, the rights of, and benefits payable to,
Executive, his estate or his beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.


           IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first above written.


  EMMIS COMMUNICATIONS
CORPORATION


  By:   /s/ Jeffrey H. Smulyan  
Title:  Chairman & CEO   

  EXECUTIVE

   /s/ Walter Z. Berger  